 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                Case No.: 19CR3249-WQH
11

12                         Plaintiff,
                                              ORDER AND JUDGMENT TO
13        v.                                  DISMISS COMPLAINT WITHOUT
                                              PREJUDICE
14   JOEL GONZALEZ-VEGA,

15                         Defendant.
16       Upon motion of the UNITED STATES OF AMERICA and good cause
17 appearing,

18       IT IS HEREBY ORDERED that the Complaint in Case No. 19CR3249-WQH
19 against defendant JOEL GONZALEZ-VEGA, be dismissed without prejudice
20 and that the defendant’s bond be exonerated.

21       IT IS SO ORDERED.
22 Dated: April 3, 2020

23

24

25

26

27

28
